Exhibit 10.1
 
 


NEMAURA MEDICAL INC.
Up to US$20,000,000 of Common Stock
EQUITY DISTRIBUTION AGREEMENT
October 19, 2018
Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
Ladies and Gentlemen:
Nemaura Medical Inc., a Nevada  corporation (the “Company”), proposes to issue
and sell through Maxim Group LLC (the “Agent”), as sales agent, common stock of
the Company, par value $0.001 per share (the “Common Stock”), having an
aggregate offering price of up to US$20,000,000 of Common Stock (the Common
Stock subject to this Equity Distribution Agreement (this “Agreement”) being
referred to herein as the “Shares”) on terms set forth herein.  The Shares
consist entirely of authorized but unissued Common Stock to be issued and sold
by the Company.
The Company hereby confirms its agreement with the Agent with respect to the
sale of the Shares.
1. Representations and Warranties of the Company.
(a) The Company represents and warrants to, and agrees with, the Agent as
follows:
 
 

--------------------------------------------------------------------------------

(i) A registration statement on Form S-3 (File No. 333-210293) (the
“registration statement”) was initially declared effective by the Securities and
Exchange Commission (the “Commission”) on March 31, 2016, and is currently
effective, under the Securities Act of 1933, as amended (the “Securities Act of
1933”), and the rules and regulations promulgated thereunder (the “Rules and
Regulations” and collectively with the Securities Act of 1933, the “Securities
Act”); since the date of effectiveness of the registration statement, no
additional or supplemental information was requested by the Commission; no stop
order of the Commission preventing or suspending the use of any Base Prospectus
(as defined below), the Prospectus Supplement (as defined below), the Prospectus
(as defined below) or any Permitted Free Writing Prospectus (as defined below),
or the effectiveness of the Registration Statement, has been issued, and no
proceedings for such purpose have been instituted or, to the Company’s
knowledge, are contemplated by the Commission.  Except where the context
otherwise requires, “Registration Statement,” as used herein, means the
registration statement, as amended at the time of such registration statement’s
effectiveness for purposes of Section 11 of the Securities Act, as such section
applies to the Agent, including (1) all documents filed as a part thereof or
incorporated or deemed to be incorporated by reference therein, (2) any
information contained or incorporated by reference in a prospectus filed with
the Commission pursuant to Rule 424(b) under the Securities Act, to the extent
such information is deemed, pursuant to Rule 430B or Rule 430C under the
Securities Act, to be part of the registration statement at such time, and (3)
any registration statement filed to register the offer and sale of Shares
pursuant to Rule 462(b) under the Securities Act (the “462(b) Registration
Statement”).  Except where the context otherwise requires, “Base Prospectus,” as
used herein, means the prospectus filed as part of the Registration Statement,
together with any amendments or supplements thereto as of the date of this
Agreement.  Except where the context otherwise requires, “Prospectus
Supplement,” as used herein, means the most recent prospectus supplement
relating to the Shares, filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act and in accordance with the terms of this
Agreement.  Except where the context otherwise requires, “Prospectus,” as used
herein, means the Prospectus Supplement together with the Base Prospectus
attached to or used with the Prospectus Supplement, as may be amended or
supplemented from time to time.  “Permitted Free Writing Prospectus,” as used
herein, means the documents, if any, listed on Schedule A attached hereto and,
after the date hereof, any “issuer free writing prospectus” as defined in Rule
433 of the Securities Act, that is expressly agreed to by the Company and the
Agent in writing to be a Permitted Free Writing Prospectus. Any reference herein
to the Registration Statement, the Base Prospectus, the Prospectus Supplement,
the Prospectus or any Permitted Free Writing Prospectus shall be deemed to refer
to and include the documents, if any, incorporated by reference, or deemed to be
incorporated by reference, therein pursuant to Item 6 of Form S-3 (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents.  For
purposes of this Agreement, all references to the Registration Statement, the
Rule 462(b) Registration Statement, the Base Prospectus, the Prospectus or any
amendment or supplement to any of the foregoing shall be deemed to include the
copy filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”).  All references in this Agreement to
financial statements and schedules and other information which is “described,”
“contained,” “included” or “stated” in the Registration Statement, the Base
Prospectus, the Prospectus or any Permitted Free Writing Prospectus (or other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is incorporated
by reference in or otherwise deemed by the Rules and Regulations to be a part of
or included in the Registration Statement, the Base Prospectus, the Prospectus
or Permitted Free Writing Prospectus as the case may be.  Any reference herein
to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, any Base Prospectus, the Prospectus, the Prospectus
Supplement or any Permitted Free Writing Prospectus shall be deemed to refer to
and include the filing of any document under the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”) on or after the initial effective date of the Registration
Statement, or the date of such Base Prospectus, the Prospectus, the Prospectus
Supplement or such Permitted Free Writing Prospectus, if any, as the case may
be, and incorporated or deemed to be incorporated therein by reference pursuant
to Item 6 of Form S-3.  “Time of Sale” means each time a Share is purchased
pursuant to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
(ii) (A) The Registration Statement complied when it became effective, complies
as of the date hereof, and will comply upon the effectiveness of any amendment
thereto and at each Time of Sale and each Settlement Date (as applicable), in
all material respects, with the requirements of the Securities Act; at all times
during which a prospectus is required by the Securities Act to be delivered
(whether physically or through compliance with Rule 172 under the Securities Act
or any similar rule) in connection with any sale of Shares (the “Prospectus
Delivery Period”); the Registration Statement, as may be amended, will comply,
in all material respects, with the requirements of the Securities Act; the
conditions to the use of Form S-3 in connection with the offering and sale of
the Shares as contemplated hereby (the “Offering”) have been satisfied, subject
to the limitations imposed on transactions conducted pursuant to General
Instruction I.B.5 of Form S-3; the Registration Statement meets, and the
Offering complies with, the requirements of Rule 415 under the Securities Act
(including, without limitation, Rule 415(a)(5)); the Registration Statement did
not, as of the time of its effectiveness and as of the date hereof, and will
not, as of the effective date of any amendment thereto, at each Time of Sale, if
any, and at all times during a Prospectus Delivery Period, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.
(B) The Prospectus, as of the date of the Prospectus Supplement, as of the date
hereof (if filed with the Commission on or prior to the date hereof), at each
Settlement Date and Time of Sale (as applicable), and at all times during a
Prospectus Delivery Period, complied, complies or will comply, in all material
respects, with the requirements of the Securities Act; and the Prospectus, and
each supplement thereto, as of their respective dates, at each Settlement Date
or Time of Sale (as applicable), and at all times during a Prospectus Delivery
Period, did not and will not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
(C) Each Permitted Free Writing Prospectus, if any, as of its date and as of
each Settlement Date and Time of Sale (as applicable), and at all times during a
Prospectus Delivery Period (when taken together with the Prospectus at such
time) will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
The representations and warranties set forth in subparagraphs (A), (B) and (C)
above shall not apply to any statement contained in the Registration Statement,
any Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus in
reliance upon and in conformity with information concerning the Agent that is
furnished in writing by or on behalf of the Agent expressly for use in the
Registration Statement, such Base Prospectus, the Prospectus or such Permitted
Free Writing Prospectus, if any, it being understood and agreed that only such
information furnished by the Agent as of the date hereof consists of the
information described in Section 5(b)(ii).
(iii) Prior to the execution of this Agreement, the Company has not, directly or
indirectly, offered or sold any Shares by means of any “prospectus” (within the
meaning of the Securities Act) or used any “prospectus” (within the meaning of
the Securities Act) in connection with the Offering, in each case other than the
Base Prospectus or any Permitted Free Writing Prospectus; the Company has not,
directly or indirectly, prepared, used or referred to any Permitted Free Writing
Prospectus except in compliance with Rules 164 and 433 under the Securities Act;
assuming that a  Permitted Free Writing Prospectus, if any, is sent or given
after the Registration Statement was filed with the Commission (and after such
Permitted Free Writing Prospectus, if any, was, if required pursuant to Rule
433(d) under the Securities Act, filed with the Commission), the Company will
satisfy the provisions of Rule 164 or Rule 433 necessary for the use of a free
writing prospectus (as defined in Rule 405) in connection with the Offering; the
conditions set forth in one or more of subclauses (i) through (iv), inclusive,
of Rule 433(b)(1) under the Securities Act are satisfied, and the registration
statement relating to the Offering, as initially filed with the Commission,
includes a prospectus that, other than by reason of Rule 433 or Rule 431 under
the Securities Act, satisfies the requirements of Section 10 of the Securities
Act; neither the Company nor the Agent is disqualified, by reason of subsection
(f) or (g) of Rule 164 under the Securities Act, from using, in connection with
the Offering, “free writing prospectuses” (as defined in Rule 405 under the
Securities Act) pursuant to Rules 164 and 433 under the Securities Act; the
Company is not an “ineligible issuer” (as defined in Rule 405 under the
Securities Act) as of the eligibility determination date for purposes of Rules
164 and 433 under the Securities Act with respect to the offering of the Shares
contemplated by the Registration Statement; the parties hereto agree and
understand that the content of any and all “road shows” (as defined in Rule 433
under the Securities Act) related to the Offering is solely the property of the
Company.
 
3

--------------------------------------------------------------------------------

 
(iv) Each Permitted Free Writing Prospectus, as of its issue date, each Time of
Sale and each Settlement Date occurring after such issue date and at all
subsequent times through the Prospectus Delivery Period (as defined below) or
until any earlier date that the Company notified or notifies the Agent as
described in Section 3(c)(iii), did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement, any Base Prospectus or the Prospectus. 
The foregoing sentence does not apply to statements in or omissions from any
Permitted Free Writing Prospectus based upon and in conformity with written
information furnished to the Company by the Agent specifically for use therein,
it being understood and agreed that only such information furnished by the Agent
as of the date hereof consist of the information described in Section 5(b)(ii).
(v) The consolidated financial statements of the Company and the Subsidiaries
(as defined below), together with the related notes, set forth or incorporated
by reference in the Registration Statement and the Prospectus comply in all
material respects with the requirements of the Securities Act and the Exchange
Act and fairly present in all material respects the financial condition of the
Company and the Subsidiaries, as a whole, as of the dates indicated and the
results of operations and changes in cash flows for the periods therein
specified in conformity with U.S. generally accepted accounting principles
consistently applied throughout the periods involved.  The selected financial
data and the summary financial information included in the documents in the
Registration Statement and in the Prospectus constitute a fair summary of the
information purported to be summarized and have been compiled on a basis
consistent with that of the audited financial statements included in the
Registration Statement. No other financial statements or supporting schedules
are required to be included or incorporated by reference in the Registration
Statement or the Prospectus under the Securities Act except as so included or
incorporated by reference. All disclosures contained in the Registration
Statement or the Prospectus or incorporated by reference therein regarding “non
GAAP financial measures” (as such term is defined by the applicable rules and
regulations of the Commission) comply with Regulation G of the Exchange Act and
Item 10 of Regulation S-K of the Securities Act to the extent applicable. To the
Company’s knowledge, (i) Crowe LLP (f/k/a Crowe Horwath LLP), which has
expressed its opinion with respect to the audited financial statements for the
fiscal year ended March 31, 2018, and schedules, if any, and (ii) Mayer Hoffman
McCann P.C., which has reviewed the unaudited financial statements for the three
months ended June 30, 2018 (collectively, the “Incorporated Financial
Statements”), filed as a part of the Registration Statement and included in the
Registration Statement and the Prospectus, are each a registered public
accounting firm within the meaning of the Securities Act, and in the performance
of its work for the Company has not been in violation of the auditor
independence requirements of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”).
(vi) The Company has been duly organized and is validly existing as a
corporation under the laws of its jurisdiction of incorporation. The Company and
each of the Subsidiaries has full corporate power and authority to own its
respective properties and conduct its business as currently being carried on and
as described in the Registration Statement and the Prospectus, and is duly
qualified to do business as a foreign corporation in good standing in each
jurisdiction in which it owns or leases real property or in which the conduct of
its business makes such qualification necessary and in which the failure to so
qualify would have a material adverse effect upon the results of operations,
business, management, properties, prospects, conditions (financial or otherwise)
or operations, of the Company and the Subsidiaries, either individually or taken
as a whole (“Material Adverse Effect”).
(vii) Except as disclosed in the Prospectus, subsequent to the dates as of which
information is given in the Prospectus, the Company (including its Subsidiaries
on a consolidated basis) has not incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions, or
declared or paid any dividends or made any distribution of any kind with respect
to the capital stock of the Company; and there has not been any change in the
capital stock of the Company, or issuance of options, warrants, convertible
securities or other rights to purchase the capital stock of the Company, or any
material change in the short-term or long-term debt of the Company (other than
as a result of the exercise of any currently outstanding options or warrants
that are disclosed in the Prospectus), or any Material Adverse Effect or any
development that would reasonably be expected to result in a Material Adverse
Effect. Since the date of the latest balance sheet presented in the Registration
Statement and the Prospectus, neither the Company nor any Subsidiary has entered
into any transactions, including any acquisition or disposition of any business
or asset, which are material to the Company and the Subsidiaries taken as a
whole, except for transactions which are disclosed in the Registration Statement
and the Prospectus.
 
4

--------------------------------------------------------------------------------

 
(viii) Except as set forth in the Prospectus, there is not pending or, to the
knowledge of the Company, threatened or contemplated, any action, suit or
proceeding to which the Company or any of its Subsidiaries or of which any
property or assets of the Company or any of its Subsidiaries is the subject
before or by any court or governmental agency, authority or body, or any
arbitrator or mediator, which, individually or in the aggregate, would
reasonably be expected to result in any Material Adverse Effect.
(ix) There are no statutes, regulations, contracts or documents that are
required to be described in the Registration Statement and the Prospectus or be
filed as exhibits to the Registration Statement by the Securities Act that have
not been so described or filed.
(x) This Agreement has been duly authorized, executed and delivered by the
Company, and constitutes a valid, legal and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnity hereunder may be limited by federal or state securities laws and
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.  The execution, delivery and
performance of this Agreement and the consummation of the transactions herein
contemplated will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (i) any law, rule or regulation to
which the Company or any of its Subsidiaries is subject, (ii) any agreement or
instrument to which the Company or any of its Subsidiaries or by which it is
bound or to which any of its property is subject, (iii) the Company’s Articles
of Incorporation or Bylaws, each as amended, or the organizational documents of
any of its Subsidiaries, or (iv) any order, rule, regulation or decree of any
court or governmental agency or body having jurisdiction over the Company or any
of its Subsidiaries or any of its properties, except, in the case of clauses
(i), (ii) and (iv), for such breaches, violations or defaults that would not
reasonably be expected to result in a Material Adverse Effect; no consent,
approval, authorization or order of, or filing with, any court or governmental
agency or body is required for the execution, delivery and performance of this
Agreement or for the consummation of the transactions contemplated hereby and
thereby, including the issuance or sale of the Shares by the Company, except for
such consents, approvals, authorizations, orders or filings as have been
obtained or made or as may be required under the Securities Act or state
securities or blue sky laws; and the Company has and will have full power and
authority to enter into this Agreement and to authorize, issue and sell the
Shares as contemplated hereby and thereby.
(xi) All of the issued and outstanding shares of capital stock of the Company,
including the outstanding Common Stock, are duly authorized and validly issued,
fully paid and nonassessable, have been issued in compliance with all applicable
foreign, federal and state securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities that have not been waived in writing, and the holders thereof are not
subject to personal liability by reason of being such holders; all of the issued
and outstanding shares of capital stock of each of the Subsidiaries are duly
authorized and validly issued, fully paid and nonassessable, and are owned by
the Company, directly or through wholly-owned Subsidiaries, free and clear of
any security interest, mortgage, pledge, lien, encumbrance, claim or equity
except for those arising under any credit facility or loan agreement (“Credit
Facilities”) to which the Company or any of its Subsidiaries is a party or their
assets are bound as disclosed in the Registration Statement and the Prospectus,
have been issued in compliance with all applicable foreign, federal and state
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities that have not
been waived in writing, and the holders thereof are not subject to personal
liability by reason of being such holders; the Shares which may be sold under
this Agreement by the Company have been duly authorized and, when issued,
delivered and paid for in accordance with the terms of this Agreement will have
been validly issued and will be fully paid and nonassessable, and the holders
thereof will not be subject to personal liability solely by reason of being such
holders; and the capital stock of the Company, including the Common Stock,
conforms in all material respects to the description thereof in the Registration
Statement and the Prospectus.  Except as otherwise stated in the Registration
Statement and the Prospectus, there are no preemptive rights or other rights to
subscribe for or to purchase, or any restriction upon the voting or transfer of,
any Common Stock pursuant to the Company’s Articles of Incorporation, as
amended, or any agreement or other instrument to which the Company is a party or
by which the Company is bound.  The Offering does not give rise to any rights
for or relating to the registration of any Common Stock or other securities of
the Company, except for such registration rights as have been duly waived.
Except as described in the Registration Statement and the Prospectus, there are
no options, warrants, agreements, contracts or other rights in existence to
purchase or acquire from the Company any shares of the capital stock of the
Company.  The Company has an authorized and outstanding capitalization as set
forth in the Registration Statement and the Prospectus as of the dates set forth
therein.
 
5

--------------------------------------------------------------------------------

 
(xii) The Company and each of its Subsidiaries holds, and is operating in
compliance with  all grants, authorizations, licenses, permits, consents,
certificates and orders of any governmental or self-regulatory body required for
the conduct of its respective businesses and all such grants, authorizations,
licenses, permits, consents, certifications and orders are valid and in full
force and effect, except for such noncompliance or failures to be in full force
and effect that would not reasonably be expected to result in a Material Adverse
Effect; and neither the Company nor any of its Subsidiaries has received notice
of any revocation or modification of any such grant, authorization, license,
permit, consent, certification or order or has reason to believe that any such
grant, authorization, license, permit, consent, certification or order will not
be renewed in the ordinary course; and the Company and each of its Subsidiaries
is in compliance with all applicable federal, state, local and foreign laws,
regulations, orders and decrees, except for such noncompliance that would not
reasonably be expected to result in a Material Adverse Effect. No approval,
authorization, consent or order of or filing with any foreign, federal, state or
local governmental or regulatory commission, board, body, authority or agency is
required in connection with the issuance and sale of the Shares or the
consummation by the Company of the transactions contemplated hereby, other than
(i) registration of the Shares under the Securities Act, (ii) any necessary
qualification under the securities or blue sky laws of the various jurisdictions
in which the Shares are being offered by the Agent, (iii) the filing of any
reports under the Exchange Act, (iv) such approvals as may be required by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”),
(v) approval of the listing of the Shares by the NASDAQ Capital Market or (vi)
such approvals as have been obtained or made as of the Time of Sale.
(xiii) The Company and each of its Subsidiaries has good and marketable title to
all property (whether real or personal) described in the Registration Statement
and the Prospectus as being owned by it, in each case free and clear of all
liens, claims, security interests, other encumbrances or defects except such as
are described in the Registration Statement and the Prospectus, except as would
not materially impair the use or value thereof.  The property held under lease
by the Company and each of its Subsidiaries is held by it under valid,
subsisting and enforceable leases with only such exceptions with respect to any
particular lease as do not interfere in any material respect with the conduct of
the business of the Company or such Subsidiary.
(xiv) The Company and each of its Subsidiaries owns, possesses, or can acquire
on reasonable terms, all Intellectual Property (as defined below) necessary for
the conduct of their respective businesses as now conducted or as described in
the Registration Statement and the Prospectus to be conducted.  Except as would
not result in a Material Adverse Effect, (A) there are no rights of third
parties to any such Intellectual Property owned by the Company, except as
otherwise disclosed to the Agent in writing by the Company prior to the date
hereof; (B) to the knowledge of the Company, there is no infringement,
misappropriation or violation  by third parties of any such Intellectual
Property; (C) there is no pending or, to the knowledge of the Company,
threatened, action, suit, proceeding or claim by others challenging the
Company’s or any Subsidiary’s rights in or to any such Intellectual Property,
and the Company is unaware of any facts which would form a reasonable basis for
any such claim; (D) the Intellectual Property owned by the Company and each of
the Subsidiaries, and to the knowledge of the Company, the Intellectual Property
licensed to the Company, each of the Subsidiaries, has not been adjudged invalid
or unenforceable, in whole or in part, and there is no pending or, to the
knowledge of the Company, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim; (E) there is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or claim by others that the Company or any of its
Subsidiaries infringes, misappropriates or otherwise violates any Intellectual
Property or other proprietary rights of others, and neither the Company nor any
of the Subsidiaries has received any written notice of such claim; and (F) to
the Company’s knowledge, no employee of the Company or any of its Subsidiaries
is in or has ever been in violation of any term of any employment contract,
patent disclosure agreement, invention assignment agreement, non-competition
agreement, non-solicitation agreement, nondisclosure agreement or any
restrictive covenant to or with a former employer where the basis of such
violation relates to such employee’s employment with the Company or any of its
Subsidiaries or actions undertaken by the employee while employed with the
Company or any of its Subsidiaries.  “Intellectual Property” shall mean all
patents, patent applications, trade and service marks, trade and service  mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
domain names, technology, know-how and other intellectual property.
(xv) Neither the Company nor any of its Subsidiaries is (A) in violation of its
articles of incorporation or similar organizational documents, or (B) in breach
of or otherwise in default, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default in the performance of any
material obligation, agreement or condition contained in any bond, debenture,
note, indenture, loan agreement, mortgage, deed of trust or any other material
contract, lease or other instrument to which it is subject or by which any of
them may be bound, or to which any of the material property or assets of the
Company or any of its Subsidiaries is subject (collectively, the “Material
Contracts”); or (C) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except in the case of (B) and (C) above, as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
 
6

--------------------------------------------------------------------------------

(xvi) The Company and each of the Subsidiaries has timely filed all applicable
federal, state, local, foreign and other income and franchise tax returns
required to be filed and are not in default in the payment of any taxes which
were payable pursuant to said returns or any assessments with respect thereto,
other than any which the Company or any of its Subsidiaries is contesting in
good faith.  There is no pending dispute with any taxing authority relating to
any of such returns, and the Company has no knowledge of any proposed liability
for any tax to be imposed upon the properties or assets of the Company or any of
its Subsidiaries for which there is not an adequate reserve reflected in the
Company’s financial statements included in the Registration Statement. There are
no documentary, stamp or other issuance or transfer taxes or duties or similar
fees or charges under U.S. federal law or the laws of any U.S. state, required
to be paid in connection with the execution and delivery of this Agreement or
the issuance, sale and delivery by the Company of the Shares.
(xvii) The Company has not distributed and will not distribute any prospectus or
other offering material in connection with the Offering other than the
Registration Statement and the Prospectus or other materials permitted by the
Securities Act to be distributed by the Company; provided, however, that the
Company has not made and will not make any offer relating to the Shares that
would constitute a “free writing prospectus” as defined in Rule 405 under the
Securities Act, except in accordance with the provisions of Section 3(p) of this
Agreement.
(xviii) The issuance and sale of the Shares as contemplated in this Agreement
does not contravene the rules and regulations of the NASDAQ Capital Market. The
Common Stock are registered pursuant to Section 12(b) of the Exchange Act and
are listed on the NASDAQ Capital Market and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
NASDAQ Capital Market nor, except as disclosed in the Registration Statement or
the Prospectus, has the Company received any notification that the Commission or
the NASDAQ Capital Market is contemplating terminating such registration or
listing. The Company has complied in all material respects with the applicable
requirements of the NASDAQ Capital Market for maintenance of the listing of the
Common Stock thereon. The Company has filed an application to include the Shares
on the NASDAQ Capital Market.
(xix) The Company has no subsidiaries other than those described in the
Prospectus (collectively, the “Subsidiaries”).  The Company does not own,
directly or indirectly, any shares of stock or any other equity or long-term
debt securities of any other corporation or have any equity interest in any
other corporation, partnership, joint venture, association, trust or other
entity.
(xx) Except as described in the Registration Statement or the Prospectus, the
Company and each of its Subsidiaries have established and maintain systems of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) amounts reflected on the Company’s consolidated balance
sheet for assets are compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.  Except as
described in the Registration Statement and the Prospectus, since the filing of
the annual report on Form 10-K for the fiscal year ended March 31, 2018, there
has been (i) no new material weakness identified to the Company’s board of
directors (or committee thereof) in the Company’s internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
 
7

--------------------------------------------------------------------------------

(xxi) Except as described in the Registration Statement or the Prospectus, the
Company and each of the Subsidiaries: (A) is and at all times since January 1,
2016 has been in material compliance with all United States (federal, state and
local) and foreign statutes, rules, regulations, treaties, or guidance
applicable to the Company or the Subsidiaries (“Applicable Laws”); (B) since
January 1, 2016 has not received any notice of adverse finding, warning letter,
untitled letter or other correspondence or notice from any Governmental
Authority (as defined below) alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) since January 1, 2016 has not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Authorizations and has no knowledge that any such
Governmental Authority or third party intends to assert any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (D) since
January 1, 2016 has not received notice that any Governmental Authority has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any Authorizations and the Company has no knowledge that any such Governmental
Authority is considering such action; and (E) has filed, obtained, maintained or
submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete and correct in all material respects on the date filed
(or were corrected or supplemented by a subsequent submission). “Governmental
Authority” means any federal, provincial, state, local, foreign or other
governmental or quasi-governmental agency or body or any other type of
regulatory authority or body, including, without limitation, the NASDAQ Capital
Market. The aggregate of all pending legal or governmental proceedings to which
the Company or any Subsidiary is a party or of which any of their respective
property or assets is the subject which are not described in the Registration
Statement and the Prospectus, including ordinary routine litigation incidental
to the business, would not result in a Material Adverse Effect.
(xxii) Other than as contemplated by this Agreement, the Company has not
incurred any liability for any finder’s or broker’s fee or agent’s commission in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.  The Company has not entered into any
other sales agency agreements or other similar arrangements with any agent or
any other representative in respect of “at the market” offerings of the Shares
in accordance with Rule 415 under the Securities Act.
(xxiii) The Company and each of the Subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks the Company reasonably
believes are adequate for the conduct of its respective business and the value
of its properties and as is customary for companies engaged in similar
businesses in similar industries; all policies of insurance and any fidelity or
surety bonds insuring the Company, each of its Subsidiaries and their respective
businesses, assets, employees, officers and directors are in full force and
effect; the Company and each of its Subsidiaries is in compliance with the terms
of such policies and instruments in all material respects; there are no claims
by the Company or any of the Subsidiaries under any such policy or instrument as
to which any insurance company is denying liability or defending under a
reservation of rights clause; neither the Company nor any of the Subsidiaries
has been refused any insurance coverage sought or applied for; and the Company
has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.
 
8

--------------------------------------------------------------------------------

(xxiv) The Company is not (and is not an affiliate of), and immediately after
receipt of payment for the Shares, will not be (and will not be an affiliate
of), an “investment company” within the meaning of the Investment Company Act of
1940, as amended.  The Company currently intends to conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
(xxv) The Incorporated Documents, at the time they were or hereinafter are filed
with the Commission, conformed and will conform in all material respects to the
requirements of the  Securities Act and the Exchange Act, and were filed on a
timely basis with the Commission and no Incorporated Document contained or will
contain an untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, that, no representation is
made herein regarding the representations, warranties and covenants, or any
descriptions thereof, contained in any agreements or documents included as
exhibits to the Incorporated Documents. There is no material document required
to be described in the Registration Statement or the Prospectus or to be filed
as an exhibit to the Registration Statement which was not described or filed as
required.  All material agreements of the Company and all agreements governing
or evidencing any and all related party transactions have been filed with the
Commission to the extent required and applicable under the Exchange Act. Neither
the Company nor any Subsidiaries has sent or received any communication
regarding termination of, or intent not to renew, any of the contracts or
agreements referred to or described in the Registration Statement and the
Prospectus, or referred to or described in, or filed as an exhibit to, the
Registration Statement or any Incorporated Document, and no such termination or
non-renewal has been threatened by the Company or any of its Subsidiaries or, to
the Company's knowledge, any other party to any such contract or agreement. Any
descriptions of the terms of any of the foregoing contracts and agreements that
are contained in the Registration Statement and the Prospectus are accurate and
complete in all material respects.
(xxvi) The Company is in compliance in all material respects with all applicable
provisions of the Sarbanes-Oxley Act and the rules and regulations of the
Commission thereunder.
(xxvii) Except as described in the Registration Statement and the Prospectus,
the Company has established and maintains disclosure controls and procedures
(within the meaning of Rule 13a-15(e) of the Exchange Act) and such controls and
procedures are designed to ensure that information required to be disclosed in
the reports that the Company files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the Commission and that such information is
accumulated and communicated to the Company’s management, including its Chief
Executive Officer and Chief Financial Officer, as appropriate, to allow timely
decisions regarding required disclosure. The Company has utilized such controls
and procedures in preparing and evaluating the disclosures in the Registration
Statement and the Prospectus.
(xxviii)  To the knowledge of the Company, neither the Company, the
Subsidiaries, nor any director, officer, agent, employee or affiliate of the
Company or any Subsidiary, has taken any action directly or indirectly, that
would result in a violation by such persons of the FCPA (as defined below),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “Foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, and the Company and each of its
Subsidiaries has conducted its business in compliance with the FCPA and has
instituted and maintains policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith. 
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
 
9

--------------------------------------------------------------------------------

(xxix) The Company and each of its Subsidiaries have complied in all material
respects with the money laundering statutes of applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by applicable governmental
agencies (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
(xxx) Neither the Company, any of its Subsidiaries, nor, to the knowledge of the
Company, any director, officer, employee, representative, agent, or affiliate of
the Company or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury.
(xxxi) No transaction has occurred or agreement or understanding entered into
between or among the Company or any of its Subsidiaries on the one hand, and any
officer, director or 5% or greater stockholder of the Company or any Subsidiary
of the Company or any affiliate or affiliates of any such officer, director or
5% or greater stockholder that is required to be described that is not so
described in the Registration Statement and the Prospectus.  Neither the Company
nor any of its Subsidiaries has, directly or indirectly, extended or maintained
credit, or arranged for the extension of credit, or renewed an extension of
credit, in the form of a personal loan to or for any of its directors or
executive officers in violation of applicable laws, including Section 402 of the
Sarbanes-Oxley Act.
(xxxii) (a) Neither the Company nor any of its Subsidiaries is in violation of
any applicable international, national, state or local convention, law,
regulation, order, governmental license, convention, treaty (including those
promulgated by the International Maritime Organization) or other requirement
relating to pollution or protection of human health or safety (as they relate to
exposure to Materials of Environmental Concern (as defined below)) or protection
of the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or protection of natural
resources, including without limitation, conventions, laws or regulations
relating to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum, petroleum products or other hydrocarbons (collectively, “Materials of
Environmental Concern”), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern (collectively, “Environmental Laws”), nor has
the Company or any Subsidiary received any written communication, whether from a
Governmental Authority, citizens group, employee or otherwise, that alleges that
the Company or any such Subsidiary is in violation of any Environmental Law or
governmental license required pursuant to Environmental Law; except, in each
case, as would not, individually or in the aggregate, have a Material Adverse
Effect; (b) there is no claim, action or cause of action filed with a court or
Governmental Authority and no investigation, or other action with respect to
which the Company or any Subsidiary has received written notice alleging
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damages, property damages, personal injuries,
attorneys' fees or penalties arising out of, based on or resulting from the
presence, or release into the environment, of any Material of Environmental
Concern at any location owned, leased or operated by the Company or any
Subsidiary, now or in the past, or from any vessel owned, leased or operated by
the Company or any Subsidiary, now or in the past (collectively, “Environmental
Claim”), pending or, to the knowledge of the Company, threatened against the
Company or any Subsidiary or any person or entity whose liability for any
Environmental Claim the Company or any Subsidiary has retained or assumed either
contractually or by operation of law, except as would not, individually or in
the aggregate, have a Material Adverse Effect; (c) to the knowledge of the
Company, there are no past or present actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the release,
emission, discharge, presence or disposal of any Material of Environmental
Concern, that reasonably would be expected to result in a violation of any
Environmental Law, require expenditures to be incurred pursuant to Environmental
Law, or form the basis of an Environmental Claim against the Company, any
Subsidiary or against any person or entity whose liability for any Environmental
Claim the Company or any Subsidiary has retained or assumed either contractually
or by operation of law, except as would not, individually or in the aggregate,
have a Material Adverse Effect (for the avoidance of doubt, the operation of
vessels in the ordinary course of business shall not be deemed, by itself, an
action, activity, circumstance or condition set forth in this clause (c)); and
(d) none of the Company or any Subsidiary is subject to any pending proceeding
under Environmental Law to which a Governmental Authority is a party and which
the Company reasonably believes is likely to result in monetary sanctions of
US$100,000 or more. The Company has reasonably concluded that any existing
compliance and remediation costs and liabilities arising under Environmental
Laws and resulting from the business, operations or properties of the Company or
any Subsidiary would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, except as set forth in or
contemplated in the Registration Statement and the Prospectus. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
the Subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties).  No
facts or circumstances have come to the Company's attention that could result in
costs or liabilities that could be expected, individually or in the aggregate,
to have a Material Adverse Effect.
 
10

--------------------------------------------------------------------------------

(xxxiii)   The Company and each of the Subsidiaries (A) is in compliance, in all
material respects, with applicable foreign, federal, state and local laws,
rules, regulations, statutes and codes promulgated by applicable governmental
authorities (including pursuant to the Occupational Health and Safety Act)
relating to the protection of human health and safety in the workplace
(“Occupational Laws”); (B) has received all material permits, licenses or other
approvals required of it under applicable Occupational Laws to conduct its
business as currently conducted; and (C) is in compliance, in all material
respects, with all terms and conditions of such permit, license or approval.  No
action, proceeding, revocation proceeding, writ, injunction or claim is pending
or, to the Company’s knowledge, threatened against the Company or any of its
Subsidiaries relating to Occupational Laws, and the Company does not have
knowledge of any facts, circumstances or developments relating to its operations
or cost accounting practices that could reasonably be expected to form the basis
for or give rise to such actions, suits, investigations or proceedings.
(xxxiv) No material labor problem or dispute with the employees of the Company
or any of its Subsidiaries exists or, to the knowledge of the Company, is
threatened or imminent.
(xxxv) The Company has not, and to its knowledge no one acting on its behalf
has, (a) taken, directly or indirectly, any action designed to cause or to
result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Shares, (b) sold, bid
for, purchased, or paid any compensation for soliciting purchases of, any of the
Shares or (c) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company, other than,
in the case of clauses (b) and (c), compensation paid to the Agent in connection
with the sale of the Shares.
(xxxvi) Other than the Agent, no person or entity has the right to act as a
placement agent, underwriter or as a financial advisor in connection with the
sale of the Shares contemplated hereby, and the Company is not a party to any
agreement with an agent or underwriter for any other “at the market” offering or
continuous equity transaction.
(xxxvii) There is no transaction, arrangement or other relationship between the
Company or any of its Subsidiaries and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in the Registration
Statement or the Prospectus and is not so disclosed or that otherwise could be
reasonably likely to have a Material Adverse Effect.
(xxxviii) None of the Company, its Subsidiaries, or any of their respective
affiliates, nor any person or entity acting on their behalf (excluding the
Agent) has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the transactions contemplated by this Agreement to require approval of
stockholders of the Company under any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the NASDAQ Capital Market.  None of the Company, its Subsidiaries, their
affiliates nor any person or entity acting on their behalf will take any action
or steps that would cause the offering of any of the Shares to be integrated
with other offerings of securities of the Company.
 
11

--------------------------------------------------------------------------------

(xxxix) Any statistical and market-related data included in the Registration
Statement and the Prospectus are based on or derived from sources that the
Company believes to be reliable and accurate and, to the extent required, the
Company has obtained the written consent to the use of such data from such
sources.
(xl) The Registration Statement is not the subject of a pending proceeding or
examination under Section 8(d) or 8(e) of the Securities Act, and the Company is
not the subject of a pending proceeding under Section 8A of the Securities Act
in connection with the offering of the Shares.
(xli) Except as set forth in the Registration Statement or the Prospectus, the
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti‑takeover provision under the Company’s Articles of
Incorporation, as amended, or the laws of the State of Nevada that is or could
become applicable to the purchasers of the Shares.
(xlii) There are no affiliations with any FINRA member firm among the Company’s
officers, directors or, to the knowledge of the Company, any five percent (5%)
or greater stockholder of the Company, except as set forth in the Registration
Statement or the Prospectus.
(xliii) Neither the Company nor any Subsidiary or any of their respective
properties or assets has any immunity from the jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution or otherwise) under the laws of the
United States or any political subdivisions thereof.
(xliv)  The Company is not a “foreign private issuer” as defined in Rule 405
promulgated under the Securities Act.
(xlv) The Company did not qualify as a “passive foreign investment company”
within the meaning of Section 1297 of the United States Internal Revenue Code of
1986, as amended, for its most recently completed taxable year, if any.
(xlvi) Each “forward-looking statement” (within the meaning of Section 27A of
the Securities Act or Section 21E of the Exchange Act) contained in the
Registration Statement and the Prospectus has been made or reaffirmed with a
reasonable basis and has been disclosed in good faith.
(xlvii) The interactive data in eXtensible Business Reporting Language included
or incorporated by reference in the Registration Statement fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission's rules and guidelines applicable thereto.
 
12

--------------------------------------------------------------------------------

(b) Any certificate signed by any officer of the Company and delivered to the
Agent or the Agent’s counsel shall be deemed a representation and warranty by
the Company to the Agent as to the matters covered thereby.
(c) At each Bringdown Date (as defined herein) and each Time of Sale, the
Company shall be deemed to have affirmed each representation and warranty
contained in or made pursuant to this Agreement as of such date as though made
at and as of such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares on such date).
2. Purchase, Sale and Delivery of Shares.
(a) At the Market Sales.  On the basis of the representations, warranties and
agreements herein the Company agrees that, from time to time during the term of
this Agreement, on the terms and subject to the conditions set forth herein, it
may issue and sell through the Agent, acting as sales agent, the Shares up to an
aggregate offering price of US$20,000,000; provided, however, that in no event
shall the Company issue or sell through the Agent such number of Shares that (a)
exceeds the number or dollar amount of Common Stock registered on the
Registration Statement, pursuant to which the Offering is being made, (b)
exceeds the number of authorized but unissued Common Stock or (c) would cause
the Company or the offering of the Shares to not satisfy the eligibility and
transaction requirements for use of Form S-3 (including, if applicable, General
Instruction I.B.6 of Form S-3 (the lesser of (a), (b) and (c), the “Maximum
Amount”)).  Notwithstanding anything to the contrary contained herein, the
parties hereto agree that compliance with the limitations set forth in this
Section 2(a) on the number and aggregate sales price of Shares issued and sold
under this Agreement shall be the sole responsibility of the Company and that
Agent shall have no obligation in connection with such compliance.
Notwithstanding the foregoing, the Company agrees that it will provide the Agent
with written notice no less than one (1) business day prior to the date on which
it makes the initial sale of Shares under this Agreement.  As used herein, the
terms “business day” means any day (other than Saturday, Sunday or any federal
holiday in the United States) in which commercial banks in New York, New York
are open for business.
(i) For purposes of selling the Shares through the Agent, the Company hereby
appoints the Agent as exclusive agent of the Company for the purpose of
soliciting purchases of the Shares from the Company pursuant to this Agreement
and the Agent agrees to use its commercially reasonable efforts to sell the
Shares on the terms and subject to the conditions stated herein.
(ii) Each time the Company wishes to issue and sell the Shares hereunder (each,
a “Transaction”), it will notify the Agent by telephone (confirmed promptly by
facsimile or e-mail to the appropriate individual listed on Schedule D hereto,
using a form substantially similar to that set forth on Schedule C hereto (a
“Transaction Notice”) as to the maximum number of Shares to be sold by the Agent
on such day and in any event not in excess of the amount available for issuance
under the Prospectus and the currently effective Registration Statement, the
time period during which sales are requested to be made, any limitation on the
number of shares that may be sold in any one Trading Day (as defined below), and
any minimum price below which sales may not be made.  The Transaction Notice
shall originate from any of the individuals from the Company set forth on
Schedule B (with a copy to each of the other individuals from the Company listed
on such Schedule), and shall be addressed to each of the individuals from the
Agent set forth on Schedule D, as such Schedule D may be amended from time to
time. Subject to the terms and conditions hereof and unless the sale of the
Shares described therein has been declined, suspended, or otherwise terminated
in accordance with the terms of this Agreement, the Agent shall promptly
acknowledge the Transaction Notice by facsimile or e-mail (or by some other
method mutually agreed to in writing by the parties) and shall use its
commercially reasonable efforts to sell all of the Shares so designated by the
Company in, and in accordance with the terms set forth in, the Transaction
Notice; provided, however, that any obligation of the Agent to use such
commercially reasonable efforts shall be subject to the continuing accuracy of
the representations and warranties of the Company herein, to the performance by
the Company of its obligations hereunder and to the continuing satisfaction of
the additional conditions specified in Section 4 of this Agreement.  The gross
sales price of the Shares sold under this Section 2(a) shall be equal to the
market price for the Common Stock sold by the Agent under this Section 2(a) on
the NASDAQ Capital Market at the time of such sale.  For the purposes hereof,
“Trading Day” means any day on which Common Stock are purchased and sold on the
principal market on which the Common Stock are listed or quoted.
 
13

--------------------------------------------------------------------------------

(iii) The Company or the Agent may, upon notice to the other party hereto by
telephone (confirmed promptly by facsimile or e-mail to the respective
individuals of the other party set forth on Schedule D hereto, which
confirmation shall be promptly acknowledged by the other party), suspend the
Offering for any reason and at any time, whereupon the Agent shall so suspend
the offering of Shares until further notice is provided by the other party to
the contrary; provided, however, that such suspension or termination shall not
affect or impair the parties’ respective obligations with respect to the Shares
sold hereunder prior to the receipt by the Agent of such notice.  Each of the
parties agrees that no such notice under this Section 2(a)(iii) shall be
effective against the other unless it is made to one of the individuals named on
Schedule D hereto, as such Schedule may be amended from time to time.
(iv) The Company acknowledges and agrees that (A) there can be no assurance that
the Agent will be successful in selling the Shares, (B) the Agent will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Shares for any reason other than a failure by the Agent to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Shares as required
under this Agreement, and (C) the Agent shall be under no obligation to purchase
shares on a principal basis pursuant to this Agreement.
(v) The Agent may sell Shares by any method permitted by law to be an “at the
market offering” as defined in Rule 415 under the Securities Act, including,
without limitation, sales made directly on the NASDAQ Capital Market, on any
other existing trading market for the Common Stock or to or through a market
maker. The Agent may also sell Shares in privately negotiated transactions
(which, for the avoidance of doubt, shall not include block trades initiated on
the NASDAQ Capital Market) with the Company’s prior written approval.
(vi) The compensation to the Agent for sales of the Shares, as an agent of the
Company, shall be a cash transaction fee (the “Transaction Fee”) equal to three
percent (3%) of the gross sales price of all of Shares sold pursuant to this
Section 2(a).  The remaining proceeds, after further deduction for any
transaction or other fees imposed by any governmental or self-regulatory
organization in respect of such sales, shall constitute the net proceeds to the
Company for such Shares (the “Net Proceeds”).  The Agent shall notify the
Company as promptly as practicable if any deduction referenced in the preceding
sentence will be required.  In addition, to the extent not memorialized in any
separate agreement between the Company and the Agent, the Agent shall be
entitled to a Transaction Fee with respect to any public or private offering or
other financing or capital-raising transactions of the Company or any Subsidiary
(an “Alternative Transaction”) to the extent such financing or capital is
provided to the Company or any such Subsidiary by investors or lenders
introduced to the Company by the Agent during the term of this Agreement, but
only if such Alternative Transaction is closed during the term of this Agreement
or closes within twelve (12) months of the termination or expiration of this
Agreement.  The Agent shall provide the Company with a schedule setting forth
the name and date of introduction of each investor or lender with whom the
Company had a phone call and/or an in person meeting who was introduced to the
Company by Agent during the Term.  The Company shall have the right to review
and approve the investors and lenders set forth on the schedule. Any investor or
lender set forth on the schedule who is not approved by the Company shall be
removed from the schedule, provided that the Company can provide documentation
to Agent setting forth that the Company had contact with, or had been introduced
to such investor or lender prior to the date set forth on the schedule. In
addition, the Company grants the Agent the right of first refusal commencing as
of the date hereof and terminating at the close of business on April 11, 2019
(the “ROFR Term”), to act as co-manager, underwriter or placement agent with
respect to an Alternative Transaction with a minimum of twenty-five percent
(25%) of the economics payable in connection with such Alternative Transaction
(a “ROFR Right”). The Company shall provide written notice to the Agent with the
terms of the Alternative Transaction and if the Agent fails to accept in writing
any such proposal within seven (7) days after receipt of such written notice
(unless the Alternative Transaction is expected to commence on the same day as
such written notice, in which case, the Agent shall respond to such notice on
the same day), then the Agent will have no claim or right with respect to
such Alternative Transaction, other than to a minimum of twenty-five percent
(25%) of the economics payable in connection therewith, unless such payment is
waived or reduced by the Agent in writing; provided, however, that such
economics would not be due to the Agent in the event the Company consummates an
Alternative Transaction without the use of any investment bank. In the event the
Agent accepts a ROFR Right, or is otherwise entitled to receive payment of
twenty-five percent (25%) of the economics of an Alternative Transaction as set
forth herein, the Agent shall not also be entitled to a Transaction Fee on such
Alternative Transaction during the ROFR Term.
(vii) The Agent shall provide written confirmation (which may be by facsimile or
electronic mail) to the Company following the close of trading on the Nasdaq
Capital Market each day in which the Shares are sold under this Section 2(a)
setting forth the number of the Shares sold on such day, the aggregate gross
sale proceeds, the Net Proceeds to the Company, and the compensation payable by
the Company to the Agent with respect to such sales.
 
14

--------------------------------------------------------------------------------

(viii) All Shares sold pursuant to this Section 2(a) will be delivered by the
Company to Agent for the accounts of the Agent on the second full business day
following the date on which such Shares are sold, or at such other time and date
as Agent and the Company determine pursuant to Rule 15c6-1(a) under the Exchange
Act, each such time and date of delivery being herein referred to as a
“Settlement Date.”  On each Settlement Date, the Shares sold through the Agent
for settlement on such date shall be issued and delivered by the Company to the
Agent against payment of the Net Proceeds from the sale of such Shares. 
Settlement for all such Shares shall be effected by free delivery of the Shares
by the Company or its transfer agent (i) to the Agent or its designee’s account
(provided the Agent shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company (“DTC”) or (ii) by
such other means of delivery as may be mutually agreed upon by the parties
hereto, which in all cases (provided that such Shares were sold pursuant to the
Registration Statement) shall be freely tradable, transferable, registered
shares in good deliverable form, in return for payment in same day funds
delivered to an account designated by the Company.  If the Company or its
transfer agent (if applicable) shall default on its obligation to deliver the
Shares on any Settlement Date, the Company shall (A) indemnify and hold the
Agent harmless against any loss, claim or damage arising from or as a result of
such default by the Company and (B) pay the Agent any commission to which it
would otherwise be entitled absent such default against payment of the Net
Proceeds therefor by wire transfer of same day funds payable to the order of the
Company at 9:00 a.m. New York City time. If the Agent breaches this Agreement by
failing to deliver the Net Proceeds on any Settlement Date for the shares
delivered by the Company, the Agent will pay the Company interest based on the
effective prime rate until such proceeds, together with such interest, have been
fully paid.
(ix) Under no circumstances shall the Company cause or request the offer or sale
of any Shares if, after giving effect to the sale of such Shares, the aggregate
gross sales proceeds sold pursuant to this Agreement would exceed the lesser of
(A) together with all sales of Shares under this Agreement, the Maximum Amount,
(B) the amount available for offer and sale under the currently effective
Registration Statement and (C) the amount authorized from time to time to be
issued and sold under this Agreement by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to the Agent in writing.  Under no circumstances shall the Company
cause or request the offer or sale of any Shares at a price lower than the
minimum price authorized from time to time by the Company’s board of directors,
duly authorized committee thereof or a duly authorized executive committee, and
notified to the Agent in writing.  Further, under no circumstances shall the
aggregate offering amount of the Shares sold pursuant to this Agreement,
including any separate underwriting or similar agreement covering principal
transactions, exceed the Maximum Amount.
(x) Unless the exceptive provisions set forth in Rule 101(c)(1) of Regulation M
under the Exchange Act are satisfied with respect to the Shares, the Company
shall give the Agent at least one business day’s prior notice of its intent to
sell any Shares in order to allow the Agent time to comply with Regulation M.
(xi) The Company agrees that during the term of this Agreement, any offer to
sell, any solicitation of an offer to buy, or any sales of Shares in an “at the
market offering” as defined in Rule 415 under the Securities Act, including
pursuant to Section 3(o) of this Agreement, shall only be effected by or through
the Agent; provided, however, that the foregoing limitation shall not apply to
the exercise of any outstanding option or warrant described in the Registration
Statement and the Prospectus.
(b) Nothing herein contained shall constitute the Agent an unincorporated
association or partner with the Company.  Under no circumstances shall any
Shares be sold pursuant to this Agreement after the date which is three years
after the Registration Statement is first declared effective by the Commission.
(c) Notwithstanding any other provisions of this Agreement, the Company agrees
that no sale of Shares shall take place, and the Company shall not request the
sale of any Shares, and the Agent shall not be obligated to sell, during any
period in which the Company is, or could be deemed to be, in possession of
material non-public information or the Company’s insider trading policy would
prohibit the purchase and sale of the Company’s Common Stock by its officers and
directors.
 
15

--------------------------------------------------------------------------------

3. Covenants.  The Company covenants and agrees with the Agent as follows:
(a) After the date hereof and through any Prospectus Delivery Period, prior to
amending or supplementing the Registration Statement (including any Rule 462(b)
Registration Statement), Base Prospectus, the Prospectus or any Permitted Free
Writing Prospectus, the Company shall furnish to the Agent for review a copy of
each such proposed amendment or supplement, allow the Agent a reasonable amount
of time to review and comment on such proposed amendment or supplement, and the
Company shall not file any such proposed amendment or supplement to which the
Agent or counsel to the Agent reasonably object; provided, that the foregoing
shall not apply with regards to the filing by the Company of any Form 10-K, Form
10-Q or other Incorporated Document.  Subject to this Section 3(a), immediately
following execution of this Agreement, the Company will prepare a prospectus
supplement describing the selling terms of the Shares hereunder, the plan of
distribution thereof and such other information as may be required by the
Securities Act or the Rules and Regulations or as the Agent and the Company may
deem appropriate, and if requested by the Agent, a Permitted Free Writing
Prospectus containing the selling terms of the Shares hereunder and such other
information as the Company and the Agent may deem appropriate, and will file or
transmit for filing with the Commission, in accordance with Rule 424(b) or Rule
433, as the case may be, copies of the Prospectus as supplemented and each such
Permitted Free Writing Prospectus.
(b) After the date of this Agreement, the Company shall promptly advise the
Agent in writing (i) of the receipt of any comments of, or requests for
additional or supplemental information from, the Commission or for any
amendments or supplements to the Registration Statement, the Base Prospectus,
the Prospectus or any Permitted Free Writing Prospectus (excluding any
Incorporated Documents), (ii) of the time and date of any filing of any
post-effective amendment to the Registration Statement or any amendment or
supplement to any Base Prospectus, the Prospectus or any Permitted Free Writing
Prospectus(excluding any Incorporated Documents), (iii) of the time and date
that any post-effective amendment to the Registration Statement becomes
effective, (iv) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or any post-effective amendment
thereto or of any order preventing or suspending its use or the use of any Base
Prospectus, the Prospectus or any Permitted Free Writing Prospectus, or (v) of
any proceedings to remove, suspend or terminate from listing or quotation the
Common Stock from any securities exchange upon which it is listed for trading or
included or designated for quotation, or of the threatening or initiation of any
proceedings for any of such purposes.  If the Commission shall enter any such
stop order at any time, the Company may terminate this Agreement.  Additionally,
the Company agrees that it shall comply with the provisions of Rules 424(b),
430B and 430C, as applicable, under the Securities Act and will use its
reasonable efforts to confirm that any filings made by the Company under Rule
424(b), Rule 433 or Rule 462 were received in a timely manner by the Commission
(without reliance on Rule 424(b)(8) or Rule 164(b)).
 
16

--------------------------------------------------------------------------------

(c) (i) From the date hereof through the later of (A) the termination of this
Agreement and (B) the end of any applicable Prospectus Delivery Period, the
Company will comply with all requirements imposed upon it by the Securities Act,
as now and hereafter amended, and by the Rules and Regulations, as from time to
time in force, and by the Exchange Act so far as necessary to permit the
continuance of sales of or dealings in the Shares as contemplated by the
provisions hereof,  the Base Prospectus, the Prospectus and any Permitted Free
Writing Prospectus. If during any applicable Prospectus Delivery Period any
event occurs as a result of which the Base Prospectus, the Prospectus, or any
Permitted Free Writing Prospectus would include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances then existing, not misleading, or if
during any applicable Prospectus Delivery Period it is necessary or appropriate
in the opinion of the Company or its counsel or in the reasonable opinion of the
Agent or counsel to the Agent to amend the Registration Statement or supplement
the Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus, to
comply with the Securities Act or to file under the Exchange Act any document
which would be deemed to be incorporated by reference in the Prospectus in order
to comply with the Securities Act or the Exchange Act, the Company will promptly
notify Agent (or the Agent will notify the Company, as applicable), and the
Agent shall suspend the offering and sale of any such Shares, and the Company
will amend the Registration Statement or supplement the Base Prospectus, the
Prospectus or any Permitted Free Writing Prospectus or file such document (at
the expense of the Company) so as to correct such statement or omission or
effect such compliance within the time period prescribed by the Securities Act
or the Exchange Act.
(ii) In case the Agent is required to deliver (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule), in
connection with the sale of the Shares, a Prospectus after the nine-month period
referred to in Section 10(a)(3) of the Securities Act, or after the time a
post-effective amendment to the Registration Statement is required pursuant to
Item 512(a) of Regulation S-K under the Securities Act, the Company will
prepare, at its expense, promptly upon request such amendment or amendments to
the Registration Statement and the Prospectus as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Securities Act or
Item 512(a) of Regulation S-K under the Securities Act, as the case may be.  The
Company shall cause each amendment or supplement to any Base Prospectus or the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document which would be deemed to be incorporated by reference therein, to be
filed with the Commission as required pursuant to the Exchange Act, within the
time period prescribed. The Company shall promptly notify the Agent if any
Material Contract is terminated or if the other party thereto gives written
notice of its intent to terminate any such Material Contract.
(iii) If at any time following issuance of a Permitted Free Writing Prospectus
there occurs an event or development as a result of which such Permitted Free
Writing Prospectus would conflict with the information contained in the
Registration Statement, the Base Prospectus or the Prospectus, or would include
an untrue statement of a material fact or omitted or would omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at that subsequent time, not misleading, the
Company promptly will notify the Agent and will promptly amend or supplement, at
its own expense, such Permitted Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.
 
17

--------------------------------------------------------------------------------

(d) The Company shall use commercially reasonable efforts to take or cause to be
taken all necessary action to qualify the Shares for sale under the securities
laws of such jurisdictions as Agent reasonably designates, if applicable, and to
continue such qualifications in effect so long as required for the distribution
of the Shares, except that the Company shall not be required in connection
therewith to qualify as a foreign corporation or to execute a general consent to
service of process in any state.  The Company shall promptly advise the Agent of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Shares for offer or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.
(e) The Company will furnish to the Agent and counsel for the Agent, to the
extent requested, copies of the Registration Statement, the Base Prospectus, the
Prospectus, any Permitted Free Writing Prospectus, and all amendments and
supplements to such documents, in each case as soon as available and in such
quantities as the Agent may from time to time reasonably request.
(f) The Company will make generally available to its security holders as soon as
practicable an earnings statement (which need not be audited) covering a
12-month period that shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 of the Rules and Regulations.  If the Company makes
any public announcement or release disclosing its results of operations or
financial condition for a completed quarterly or annual fiscal period (each, an
“Earnings Release”) and the Company has not yet filed an Annual Report on Form
10-K or a Form 10-Q with respect to such information, as applicable, then, prior
to any sale of Shares, the Company shall be obligated to (x) file a prospectus
supplement with the Commission under the applicable paragraph of Rule 424(b),
which prospectus supplement shall include the applicable financial information
or (y) file a Report on Form 8-K, which Form 8-K shall include the applicable
financial information.
(g) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or cause to be paid (i)
all expenses (including stock or transfer taxes and stamp or similar duties
allocated to the respective transferees) incurred in connection with the
registration, issue, sale and delivery of the Shares, (ii) all reasonable
expenses and fees (including, without limitation, fees and expenses of the
Company’s accountants and counsel) in connection with the preparation, printing,
filing, delivery, and shipping of the Registration Statement (including the
financial statements therein and all amendments, schedules, and exhibits
thereto), the Base Prospectus, each Prospectus, any Permitted Free Writing
Prospectus, and any amendment thereof or supplement thereto, and the producing,
word-processing, printing, delivery, and shipping of this Agreement and other
closing documents, including Blue Sky Memoranda (covering the states and other
applicable jurisdictions) prepared by counsel, if required, and including the
cost to furnish copies of each thereof to the Agent, (iii) all filing fees, (iv)
listing fees, if any, (v) the cost and expenses of the Company relating to
investor presentations or any “roadshow” undertaken in connection with marketing
of the Shares as agreed to by the Company, and (vi) all other costs and expenses
of the Company incident to the performance of its obligations hereunder that are
not otherwise specifically provided for herein.  The Company shall reimburse the
Agent upon request for its reasonable costs and out-of-pocket expenses incurred
in connection with this Agreement, including the fees and disbursements of its
legal counsel, not to exceed (except in the case of legal fees and disbursements
as provided for below) US$50,000 without the approval of the Company (such
approval not to be unreasonably withheld).  The Agent’s costs and out-of-pocket
expenses for the Offering for which the Company shall be responsible shall be
payable in three installments:  (A) $25,000 on the date of this Agreement, (B)
$12,500 within two (2) business days of the date on which US$2,500,000 in
aggregate gross proceeds has been raised hereunder and (C) $12,500 within two
(2) business days of the date on which US$5,000,000 in aggregate gross proceeds
has been raised hereunder.  In addition, commencing on March 31, 2019, the
Company shall pay the Agent US$5,000 for its legal fees on each Bringdown Date. 
All such reimbursements under this Agreement shall be paid in U.S. dollars.
 
18

--------------------------------------------------------------------------------

(h) The Company will apply the net proceeds from the sale of the Shares in the
manner set forth under the caption “Use of Proceeds” in the Base Prospectus, the
Prospectus, and any Permitted Free Writing Prospectus.
(i) The Company will not, without (i) giving the Agent at least five business
days’ prior written notice specifying the nature of the proposed sale and the
date of such proposed sale and (ii) the Agent’s suspending activity under this
Agreement for such period of time as requested by the Company or as deemed
appropriate by the Agent in light of the proposed sale, offer for sale, sell,
contract to sell, pledge, grant any option for the sale of, enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the Company or any Subsidiary, or
otherwise issue or dispose of, directly or indirectly (or publicly disclose the
intention to make any such offer, sale, pledge, grant, issuance or other
disposition), of any Common Stock or any securities convertible into or
exchangeable for, or any options or rights to purchase or acquire, Common Stock,
or permit the registration under the Securities Act of any Common Stock, such
securities, options or rights, except for (i) the registration of the Shares and
the sales through the Agent pursuant to this Agreement (ii) the registration of
Common Stock issued or issuable with respect to any currently outstanding
options and warrants that are described in the Registration Statement and the
Prospectus and (iii) a registration statement on Form S-8 relating to employee
benefit plans.
(j) The Company shall not, at any time at or after the execution of this
Agreement, offer or sell any Shares by means of any “prospectus” (within the
meaning of the Securities Act), or use any “prospectus” (within the meaning of
the Securities Act) in connection with the offer or sale of the Shares, in each
case other than the Prospectus or any Permitted Free Writing Prospectus.
(k) Until the termination of this Agreement, the Company will not take, directly
or indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, stabilization or manipulation in violation of the Securities Act, the
Exchange Act or the rules and regulations thereunder of the price of any
security of the Company to facilitate the sale or resale of the Shares or
otherwise violate any provision of Regulation M under the Exchange Act.
(l) The Company will not incur any liability for any finder’s or broker’s fee or
agent’s commission in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby or
thereby, except as contemplated herein.
(m) During any applicable Prospectus Delivery Period, the Company will file on a
timely basis with the Commission such periodic and current reports as required
by the Rules and Regulations.
(n) Except as described in the Company’s annual report on Form 10-K for the
fiscal year ended March 31, 2018, the Company will maintain, such controls and
other procedures, including without limitation those required by Sections 302
and 906 of the Sarbanes-Oxley Act and the applicable regulations thereunder,
that are designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms, including without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer and its principal financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure, to ensure that material information relating to Company is
made known to them by others within those entities.
 
19

--------------------------------------------------------------------------------

(o) Each of the Company and Agent represent and agree that, neither the Company
nor the Agent will make any offer relating to the Shares that would constitute
an “issuer free writing prospectus,” as defined in Rule 433 under the Securities
Act, or that would otherwise constitute a “free writing prospectus,” as defined
in Rule 405 under the Securities Act, required to be filed with the Commission
other than a Permitted Free Writing Prospectus.  The Company represents that it
has treated or agrees that it will treat each Permitted Free Writing Prospectus
as an “issuer free writing prospectus,” as defined in Rule 433, and has complied
and will comply with the requirements of Rule 433 applicable to any Permitted
Free Writing Prospectus, including timely Commission filing where required,
legending and record keeping.
(p) On the date hereof and each date when the Company (A) amends or supplements
(other than a supplement to a Prospectus filed pursuant to Rule 424(b) under the
Securities Act relating solely to the offering of securities other than the
Shares ) the Registration Statement or Prospectus by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Shares, (B) files an annual report on Form 10-K under the Exchange Act
(including any Form 10-K/A  containing amended material financial information or
a material amendment to the previously filed Form 10-K) or (C) files a report on
Form 10-Q containing quarterly financial information that is incorporated by
reference in the Registration Statement and Prospectus (each of the dates in (A)
through (C) are referred to herein as a “Bringdown Date”), the Agent shall
receive a favorable opinion of Loeb & Loeb LLP, counsel for the Company, dated
as of a date within ten (10) days after the applicable Bringdown Date, addressed
to the Agent and modified as necessary to relate to the Registration Statement
and the Prospectus as amended and supplemented to the time of delivery of such
opinions.  With respect to this Section 3(p), in lieu of delivering such
opinions or letters for Bringdown Dates subsequent to the date hereof, such
counsel may furnish agent with a letter (a “Reliance Letter”) to the effect that
Agent may rely upon a prior opinion or letter delivered under this Section 3(p)
to the same extent as if it were dated the date of such letter (except that
statement in such prior opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented as of the date of such
Reliance Letter); provided, however, the requirement to provide opinions and
letters under this Section 3(p) is hereby waived for any Bringdown Date
occurring at a time at which no Transaction Notice is pending, which waiver
shall continue until the earlier to occur of the date the Company delivers a
Transaction Notice hereunder and the next occurring Bringdown Date. 
Notwithstanding the foregoing, if the Company subsequently decides to sell
Shares following a Bringdown Date when the Company relied on such waiver and did
not provide Agent with opinions and letters under this Section 3(p), then before
the Company delivers the Transaction Notice or Agent sells any Shares, the
Company shall cause Loeb & Loeb LLP to furnish to the Agent a written opinion or
Reliance Letter dated the date of the Transaction Notice.
(q) On the date hereof, and each date when the Company files an annual report on
Form 10-K, or a report on Form 10-Q containing quarterly financial information
that is incorporated by reference in the Registration Statement and Prospectus,
the Company shall cause Mayer Hoffman McCann P.C and Crowe LLP, as applicable,,
or other independent accountants satisfactory to the Agent, to deliver to the
Agent (x) a letter, dated as of a date within ten (10) days after such date and
addressed to Agent, in form and substance reasonably satisfactory to Agent (the
first such letter, the “Initial Comfort Letter”), confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualifications of
accountants under Rule 2-01 of Regulation S-X of the Commission, and stating the
conclusions and findings of said firm with respect to the financial information
and other matters and (y) a letter updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and as modified as necessary to relate to the date of
such letter (each such letter, a “Bringdown Comfort Letter”); provided, however,
the requirement to provide a Bringdown Comfort Letter under this Section 3(q) is
hereby waived for any Bringdown Date occurring at a time at which no Transaction
Notice is pending, which waiver shall continue until the earlier to occur of the
date the Company delivers a Transaction Notice hereunder and the next occurring
Bringdown Date.  Notwithstanding the foregoing, if the Company subsequently
decides to sell Shares following a Bringdown Date when the Company relied on
such waiver and did not provide Agent with a Bringdown Comfort Letter under this
Section 3(q), then before the Company delivers the Transaction Notice or Agent
sells any Shares, the Company shall cause Mayer Hoffman McCann P.C. and Crowe
LLP, as applicable, or other independent accountants satisfactory to the Agent,
to deliver to the Agent a Bringdown Comfort Letter dated the date of the
Transaction Notice.
 
20

--------------------------------------------------------------------------------

(r) On the date hereof and each Bringdown Date, the Company shall furnish to the
Agent a certificate, dated as of a date within ten (10) days after the
applicable Bringdown Date and addressed to Agent, signed by the chief executive
officer and by the chief financial officer of the Company, to the effect that:
(i) The representations and warranties of the Company in this Agreement are true
and correct in all material respects as if made at and as of the date of the
certificate, and the Company has complied in all material respects with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the date of the certificate;
(ii) No stop order or other order suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof or the
qualification of the Shares for offering or sale or notice that would prevent
use of the Registration Statement, nor suspending or preventing the use of the
Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus, has
been issued, and no proceeding for that purpose has been instituted or, to the
best of their knowledge, is contemplated by the Commission or any state or
regulatory body;
(iii) The Shares to be sold on that date have been duly and validly authorized
by the Company and all corporate action required to be taken for the
authorization, issuance and sale of the Shares on that date has been validly and
sufficiently taken;
(iv) Subsequent to the respective dates as of which information is given in the
Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus, as
amended and supplemented, and except for pending transactions disclosed therein,
the Company has not incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions, not in the ordinary
course of business, or declared or paid any dividends or made any distribution
of any kind with respect to its capital stock, and there has not been any change
in the capital stock or any issuance of options, warrants, convertible
securities or other rights to purchase the capital stock (other than as a result
of the exercise of any currently outstanding options or warrants that are
disclosed in the Prospectus), or any material change in the short-term or
long-term debt, of the Company, or any Material Adverse Effect or any
development that would reasonably be likely to result in a Material Adverse
Effect (whether or not arising in the ordinary course of business), or any
material loss by strike, fire, flood, earthquake, accident or other calamity,
whether or not covered by insurance, incurred by the Company; and
(v) Except as stated in the Base Prospectus, the Prospectus, and any Permitted
Free Writing Prospectus, as amended and supplemented, there is not pending, or,
to the knowledge of the Company, threatened or contemplated, any action, suit or
proceeding to which the Company is a party before or by any court or
governmental agency, authority or body, or any arbitrator, which would
reasonably be likely to result in any Material Adverse Effect; provided,
however, the requirement to provide a certificate under this Section 3(r) is
hereby waived for any Bringdown Date occurring at a time at which no Transaction
Notice is pending, which waiver shall continue until the earlier to occur of the
date the Company delivers a Transaction Notice hereunder and the next occurring
Bringdown Date.  Notwithstanding the foregoing, if the Company subsequently
decides to sell Shares following a Bringdown Date when the Company relied on
such waiver and did not provide Agent with a certificate under this Section
3(r), then before the Company delivers the Transaction Notice or Agent sells any
Shares, the Company shall provide Agent with a certificate dated the date of the
Transaction Notice.
 
21

--------------------------------------------------------------------------------

(s) A reasonable time prior to each Bringdown Date, the Company, if so requested
by the Agent, shall conduct a due diligence session, in form and substance,
satisfactory to the Agent, which shall include representatives of the management
and the accountants of the Company.
(t) The Company shall disclose in its annual report on Form 10-K and its reports
on Form 10-Q with quarterly financial information the number of Shares sold
through the Agent under this Agreement, the Net Proceeds to the Company and the
compensation paid by the Company with respect to sales of the Shares pursuant to
this Agreement.
(u) The Company shall ensure that there are at all times sufficient Common Stock
to provide for the issuance, free of any preemptive rights, out of its
authorized but unissued Common Stock, of the maximum aggregate number of Shares
authorized for issuance by the Company’s board of directors pursuant to the
terms of this Agreement. The Company will use its reasonable best efforts to
cause the Shares to be listed on the NASDAQ Capital Market, and to maintain such
listing.  The Company shall cooperate with Agent and use its reasonable efforts
to permit Shares to be eligible for clearance and settlement through the
facilities of DTC.
(v) At any time during the term of this Agreement, the Company will advise the
Agent promptly after it receives notice or obtains knowledge of any information
or fact that would alter or affect any opinion, certificate, letter and other
document provided to the Agent pursuant to Section 3 herein.
(w) Subject to compliance with any applicable requirements of Regulation M under
the Exchange Act and compliance with applicable securities laws, the Company
consents to the Agent trading in Common Stock for the Agent’s own account and
for the account of its clients (in compliance with all applicable laws) at the
same time as sales of the Shares occur pursuant to this Agreement.
(x) If to the knowledge of the Company, any condition set forth in Section 4 of
this Agreement shall not have been satisfied on the applicable Settlement Date,
the Company will offer to any person who has agreed to purchase the Shares on
such Settlement Date from the Company as the result of an offer to purchase
solicited by the Agent the right to refuse to purchase and pay for such Shares.
(y) On the date hereof and each Bringdown Date, the Company shall furnish to the
Agent an incumbency certificate, dated as of such date and addressed to Agent,
signed by the secretary of the Company.
(z) Each acceptance by the Company of an offer to purchase the Shares hereunder
shall be deemed to be an affirmation to the Agent that the representations and
warranties of the Company contained in or made pursuant to this Agreement are
true and correct as of the date of such acceptance as though made at and as of
such date, and an undertaking that such representations and warranties will be
true and correct as of the Settlement Date for the Shares relating to such
acceptance, as though made at and as of such date (except that such
representations and warranties shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented relating to such
Shares).
 
22

--------------------------------------------------------------------------------

(aa) To the extent that the Registration Statement is not available for the
sales of the Shares as contemplated by this Agreement, the Company shall file a
new registration statement with respect to any additional shares of Common Stock
necessary to complete such sales of the Shares and shall cause such registration
statement to become effective as promptly as practicable.  After the
effectiveness of any such registration statement, all references to
“Registration Statement” included in this Agreement shall be deemed to include
such new registration statement, including all documents incorporated by
reference therein pursuant to Item 6 of Form S-3, and all references to “Base
Prospectus” included in this Agreement shall be deemed to include the final form
of prospectus, including all documents incorporated therein by reference,
included in any such registration statement at the time such registration
statement became effective.
4. Conditions of Agent’s Obligations.  The obligations of the Agent hereunder
are subject to (i) the accuracy of, as of the date hereof, each Bringdown Date,
and each Time of Sale (in each case, as if made at such date), and compliance
with, all representations, warranties and agreements of the Company contained
herein, (ii) the performance by the Company of its obligations hereunder and
(iii) the following additional conditions:
(a) If the filing of the Prospectus, or any amendment or supplement thereto, or
any Permitted Free Writing Prospectus, is required under the Securities Act or
the Rules and Regulations, the Company shall have filed the Prospectus (or such
amendment or supplement) or such Permitted Free Writing Prospectus with the
Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or Rule 164(b)); the Registration Statement shall
remain effective; no stop order suspending the effectiveness of the Registration
Statement or any part thereof, any Rule 462(b) Registration Statement, or any
amendment thereof, nor suspending or preventing the use of the Base Prospectus,
the Prospectus or any Permitted Free Writing Prospectus shall have been issued;
no proceedings for the issuance of such an order shall have been initiated or
threatened; and any request of the Commission for additional information (to be
included in the Registration Statement, the Base Prospectus, the Prospectus, any
Permitted Free Writing Prospectus or otherwise) shall have been complied with to
the Agent’s satisfaction.
(b) The Agent shall not have advised the Company that the Registration
Statement, the Base Prospectus, the Prospectus, or any amendment or supplement
thereto, or any Permitted Free Writing Prospectus, contains an untrue statement
of fact which, in the Agent’s opinion, is material, or omits to state a fact
which, in the Agent’s opinion, is material and is required to be stated therein
or is necessary to make the statements therein (i) with respect to the
Registration Statement, not misleading and (ii) with respect to the Base
Prospectus, the Prospectus or any Permitted Free Writing Prospectus, in light of
the circumstances under which they were made, not misleading.
(c) Except as set forth or contemplated in the Base Prospectus, the Prospectus
and any Permitted Free Writing Prospectus, subsequent to the respective dates as
of which information is given therein, the Company shall not have incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions, or declared or paid any dividends or made any
distribution of any kind with respect to its capital stock and there shall not
have been any change in the capital stock, or any issuance of options, warrants,
convertible securities or other rights to purchase the capital stock (other than
as a result of the exercise of any currently outstanding options or warrants
that are disclosed in the Prospectus), or any material change in the short-term
or long-term debt, of the Company, or any Material Adverse Effect or any
development that would be reasonably likely to result in a Material Adverse
Effect (whether or not arising in the ordinary course of business), or any
material loss by strike, fire, flood, earthquake, accident or other calamity,
whether or not covered by insurance, incurred by the Company, the effect of
which, in any such case described above, in the Agent’s judgment, makes it
impractical or inadvisable to offer or deliver the Shares.
 
23

--------------------------------------------------------------------------------

(d) The Company shall have performed each of its obligations under Section 3(q).
(e) The Company shall have performed each of its obligations under Section 3(r).
(f) The Company shall have performed each of its obligations under Section 3(s).
(g) FINRA shall not have raised any objection to the fairness and reasonableness
of the terms and arrangements under this Agreement.
(h) All filings with the Commission required by Rule 424 under the Securities
Act to have been filed by the Settlement Date shall have been made within the
applicable time period prescribed for such filing by Rule 424.
(i) The Company shall have furnished to Agent and the Agent’s counsel such
additional documents, certificates and evidence as they may have reasonably
requested.
(j) Trading in the Common Stock shall not have been suspended on the NASDAQ
Capital Market.  The Shares shall have been listed and authorized for trading on
the NASDAQ Capital Market prior to the first Settlement Date, and satisfactory
evidence of such actions shall have been provided to the Agent and its counsel,
which may include oral confirmation from a representative of the NASDAQ Capital
Market.
(k) The Company shall have in place a directors and officers insurance policy,
in form and substance reasonably satisfactory to Agent.
All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to Agent and the Agent’s counsel. The Company will furnish
Agent with such conformed copies of such opinions, certificates, letters and
other documents as Agent shall reasonably request.
5. Indemnification and Contribution.
(a) (i) The Company agrees to indemnify and hold harmless the Agent and each of
the other Indemnified Parties (as defined below) from and against, and pay on
demand for, any losses, claims, damages, obligations, penalties, judgments,
awards, liabilities, costs, expenses and disbursements, and any and all actions,
suits, proceedings and investigations in respect thereof and any and all legal
and other costs, expenses and disbursements in giving testimony or furnishing
documents in response to subpoena or otherwise (including, without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing, pursuing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which any
Indemnified Party is a party)) (collectively, “Losses”), directly or indirectly,
caused by, relating to, based upon, arising out of , or in connection with this
Agreement, including, without limitation, any act or omission by the Agent  in
connection with its acceptance of or the performance or non-performance of its
obligations under the Agreement, any breach by the Company of any
representation, warranty, covenant or agreement contained in the Agreement (or
in any instrument, document or agreement relating thereto, including any agency
agreement), or the enforcement by the Agent of its rights under the Agreement or
these indemnification provisions, except to the extent that any such Losses are
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from the gross
negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder.  The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with this Agreement for any other
reason, except to the extent that any such liability is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from such Indemnified Party’s gross
negligence or willful misconduct  This indemnity agreement will be in addition
to any liability that the Company otherwise might have.
 
24

--------------------------------------------------------------------------------

(ii) These indemnification provisions shall extend to the following persons
(collectively, the “Indemnified Parties”):  Maxim, its present and former
affiliated entities, managers, members, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
laws), and the officers, directors, partners, stockholders, members, managers,
employees, legal counsel, agents and controlling persons of any of them.  These
indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.
(iii) If any action, suit, proceeding or investigation is commenced, as to which
an Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder except to the extent that the Company is actually and
materially prejudiced by such failure to notify.  An Indemnified Party shall
have the right to retain counsel of its own choice to represent it, and the
fees, expenses and disbursements of such counsel shall be borne by the Company. 
Any such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with the Company and any counsel designated by the
Company.  The Company shall be liable for any settlement of any claim against
any Indemnified Party made with the Company’s written consent.  The Company
shall not, without the prior written consent of the Agent, settle or compromise
any claim, or permit a default or consent to the entry of any judgment in
respect thereof, unless such settlement, compromise or consent (i) includes, as
an unconditional term thereof, the giving by the claimant to all of the
Indemnified Parties of an unconditional release from all liability in respect of
such claim, and (ii) does not contain any factual or legal admission by or with
respect to an Indemnified Party or an adverse statement with respect to the
character, professionalism, expertise or reputation of any Indemnified Party or
any action or inaction of any Indemnified Party.
(iv) In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations. 
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation.  The relative benefits received (or anticipated to be
received) by the Company and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by the Agent
in connection with such transaction or transactions.  Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by the Agent pursuant to the
Agreement.
 
25

--------------------------------------------------------------------------------

(b) (i) The Agent will indemnify and hold harmless the Company and its
affiliates and directors and each officer of the Company who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (the “Company Indemnified Parties”) from and against any Losses to which the
Company or the Company Indemnified Parties may become subject, under the
Securities Act or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Agent), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or omission or alleged untrue statement
or omission of a material fact contained in the Registration Statement, any Base
Prospectus, the Prospectus, or any amendment or supplement thereto or any
Permitted Free Writing Prospectus, but only and solely to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Registration Statement, any Base Prospectus, the Prospectus, or any
amendment or supplement thereto, or any Permitted Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by Agent expressly for use in the preparation thereof, it being
understood and agreed that the only information furnished by the Agent consists
of the information described as such in Section 5(b)(ii) hereof, by the Company
in connection with investigating or defending against any such loss, claim,
damage, liability or action.
   (ii) The Agent confirms and the Company acknowledges that as of the date
hereof no information has been furnished in writing to the Company by or on
behalf of the Agent specifically for inclusion in the Registration Statement,
any Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus.
(c) If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above, (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company on
the one hand and the Agent on the other from the Offering or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and the Agent on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations.  The relative benefits received
by the Company on the one hand and the Agent on the other shall be deemed to be
in the same proportion as the total net proceeds from the Offering (before
deducting expenses) received by the Company and the total underwriting discounts
and commissions received by the Agent, bear to the total public offering price
of the Shares.  The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Agent and the parties’ relevant
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission.  The Company and the Agent agree that it
would not be just and equitable if contributions pursuant to this subsection (c)
were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this subsection (c).  The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (c) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
which is the subject of this subsection (c).  Notwithstanding the provisions of
this subsection (c), the Agent shall not be required to contribute any amount in
excess of the amount by which the total price at which the Shares underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages that the Agent has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
 
26

--------------------------------------------------------------------------------

(d) Neither termination of this Agreement nor completion of the Offering shall
affect these indemnification provisions which shall remain operative and in full
force and effect.  The indemnification provisions shall be binding upon the
Company and the Agent and their respective successors and assigns and shall
inure to the benefit of the Indemnified Parties and the Company Indemnified
Parties and their respective successors, assigns, heirs and personal
representatives.
6. Representations and Agreements to Survive Delivery.  All representations and
warranties of the Company herein or in certificates delivered pursuant hereto,
and agreements of the Agent and the Company herein, including but not limited to
the agreements of the Agent and the Company contained in Section 5 hereof, shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the Agent or any controlling person thereof, or the
Company or any of its officers, directors, or controlling persons, and shall
survive delivery of, and payment for, the Shares to and by the Agent hereunder.
7. Termination of this Agreement.
(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any time
upon ten (10) days’ prior written notice. Any such termination shall be without
liability of any party to any other party except that (i) if the Shares have
been sold through the Agent for the Company, then Sections 3(g), 3(o) and 3(y)
shall remain in full force and effect, (ii) with respect to any pending sale,
through the Agent for the Company, the obligations of the Company with respect
to such pending sale of Shares, including in respect of compensation of the
Agent, shall remain in full force and effect notwithstanding such termination
and (iii) the provisions of Section 2(a)(vi), Section 3(g), Section 3(o),
Section 5 and Section 6 of this Agreement shall remain in full force and effect
notwithstanding such termination.
(b) The Agent shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) the provisions of the last three sentences of Section 3(g)
and the entirety of Section 3(o), Section 5 and Section 6 of this Agreement
shall remain in full force and effect notwithstanding such termination and (ii)
the provisions of Section 3(g) other than the last three sentences thereof shall
remain in full force and effect only if the Agent has terminated this Agreement
as a result of the Company’s default of its obligations hereunder and its
failure to cure any default within a reasonable period of time.
(c) This Agreement shall remain in full force and effect for twelve (12) months
from the date hereof unless terminated pursuant to Sections 7(a) or (b) above or
otherwise by mutual agreement of the parties; provided that any such termination
by mutual agreement shall in all cases be deemed to provide that Section 3(g),
Section 3(o), Section 5 and Section 6 shall remain in full force and effect.
This Agreement shall terminate automatically upon the issuance and sale of
Shares having an aggregate offering price equal to the amount set forth in the
first paragraph of this Agreement.
(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agent or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of the Shares, such sale shall settle
in accordance with the provisions of Section 2(a) of this Agreement.
 
 
27

--------------------------------------------------------------------------------

8. Default by the Company.  If the Company shall fail at any Settlement Date to
sell and deliver the number of Shares which it is obligated to sell hereunder,
then this Agreement shall terminate without any liability on the part of the
Agent or, except as provided in Section 3(g) hereof, any non-defaulting party. 
No action taken pursuant to this Section 8 shall relieve the Company from
liability, if any, in respect of such default, and the Company shall (A) hold
the Agent harmless against any loss, claim or damage arising from or as a result
of such default by the Company and (B) pay the Agent any commission to which it
would otherwise be entitled absent such default.
9. Notices.  Except as otherwise provided herein, all communications under this
Agreement shall be in writing and, if to the Agent, shall be mailed, delivered
or sent by facsimile or email transmission to Maxim Group LLC, 405 Lexington
Avenue, New York, New York 10174, Attention: Clifford A. Teller, Executive
Managing Director, Head of Investment Banking (fax: (212) 895-3783; email:
cteller@maximgrp.com), with a required copy (which shall not constitute notice)
to Pryor Cashman LLP, 7 Times Square, New York, New York 10036, Attention: M.
Ali Panjwani, Esq. (fax: (212) 326-0806; email: ali.panjwani@pryorcashman.com). 
Notices to the Company shall be given to it at Advanced Technology Innovation
Centre, Loughborough University Science and Enterprise Parks, 5 Oakwood Drive,
Loughborough, Leicestershire LE11 3QF, United Kingdom, Attention:  Bashir Timol
(fax:  ; email:  bashir.timol@nemauramedical.com, with a required copy (which
shall not constitute notice) to Loeb & Loeb LLP, 345 Park Avenue, New York, New
York 10154, Attn: Mitchell S. Nussbaum, Esq. (fax: (212) 407-4990; email: 
mnussbaum@loeb.com)  Any party to this Agreement may change such address for
notices by sending to the parties to this Agreement written notice of a new
address for such purpose.
10. Persons Entitled to Benefit of Agreement.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 5.  Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained.  The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Shares from the Agent.
11. Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that: (a) the Agent has been retained solely to act as an sales agent and/or
principal in connection with the sale of the Shares and that no fiduciary,
advisory or agency relationship between the Company and the Agent has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Agent has advised or are advising the Company on
other matters; (b) the price and other terms of the Shares set forth in this
Agreement were established by the Company following discussions and arms-length
negotiations with the Agent and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (c) it has been advised that the
Agent and its affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and that the Agent has
no obligation to disclose such interest and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; (d) it has been
advised that the Agent is acting, in respect of the transactions contemplated by
this Agreement, solely for the benefit of the Agent, and not on behalf of the
Company; and (e) it waives to the fullest extent permitted by law, any claims it
may have against the Agent for breach of fiduciary duty or alleged breach of
fiduciary duty in respect of any of the transactions contemplated by this
Agreement and agrees that the Agent shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary duty claim on behalf of
or in right of the Company, including stockholders, employees or creditors of
the Company.
12. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, including Section 5-1401 of
the General Obligations Law of the State of New York, but otherwise without
regard to conflict of laws rules that would apply the laws of any other
jurisdiction.
13. Counterparts.  This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original and all such counterparts shall together
constitute one and the same instrument.
14. Adjustments for Stock Splits.  The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Shares.
 
 
28

--------------------------------------------------------------------------------

15. Entire Agreement; Amendment; Severability; Headings.  This Agreement
(including all schedules and exhibits attached hereto and transaction notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. 
Neither this Agreement nor any term hereof may be amended except pursuant to a
written instrument executed by the Company and the Agent. In the event that any
one or more of the provisions contained herein, or the application thereof in
any circumstance, is held invalid, illegal or unenforceable as written by a
court of competent jurisdiction, then such provision shall be given full force
and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms and provisions hereof shall be in accordance with
the intent of the parties as reflected in this Agreement. The section headings
used in this Agreement are for convenience only and shall not affect the
construction hereof.
16. Waiver of Jury Trial.  Each of the Company and the Agent hereby waives any
right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or the transactions contemplated hereby.
17. Submission to Jurisdiction.  The Company irrevocably submits to the
non-exclusive jurisdiction of any New York State or United States federal court
sitting in The City of New York, Borough of Manhattan, over any suit, action or
proceeding arising out of or relating to this Agreement, the Prospectus, the
Registration Statement, or the offering of the Shares.  The Company irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any such suit, action or proceeding
brought in such a court and any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum. To the extent
that the Company has or hereafter may acquire any immunity (on the grounds of
sovereignty or otherwise) from the jurisdiction of any court or from any legal
process with respect to itself or its property, the Company irrevocably waives,
to the fullest extent permitted by law, such immunity in respect of any such
suit, action or proceeding including without limitation, any immunity pursuant
to the U.S. Foreign Sovereign Immunities Act of 1976, as amended. Each of the
Agent and the Company further agrees to accept and acknowledge service of any
and all process which may be served in any such suit, action or proceeding in
the Supreme Court of the State of New York, New York County, or in the United
States District Court for the Southern District of New York and agrees that
service of process upon the Company mailed by certified mail or delivered by
Federal Express via overnight delivery to the Company’s address shall be deemed
in every respect effective service of process upon the Company in any such suit,
action or proceeding, and service of process upon the Agent mailed by certified
mail or delivered by Federal Express via overnight delivery to the Agent’s
address shall be deemed in every respect effective service of process upon such
Agent in any such suit, action or proceeding.


[Signature Page Follows]
 
 
29

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed duplicate of this Sales
Agreement, whereupon this letter and your acceptance shall represent a binding
agreement between the Company and the Agent in accordance with its terms.
 

 
Very truly yours,
 
NEMAURA MEDICAL INC.
         
 
By:
/s/ Dewan F.H. Chowdhury       Name:  Dewan F.H. Chowdhury       Title:  CEO and
President          

 
 
Confirmed as of the date first
above mentioned.

MAXIM GROUP LLC        
By:
/s/ Clifford A. Teller     Name: Clifford A. Teller     Title:  Executive
Managing Director, Head of Investment Banking       

 
 






30

--------------------------------------------------------------------------------

Schedule A
Permitted Free Writing Prospectus
None.
 
 
 


A-1

--------------------------------------------------------------------------------

Schedule B
Individuals Permitted to Authorize Sales of Shares
·
Dewan F.H. Chowdhury

·
Bashir Timol

 
 
 

 
B-1

--------------------------------------------------------------------------------

Schedule C
Form of Transaction Notice


From:       Nemaura Medical Inc.


To:           Maxim Group LLC

Subject:    Transaction Notice


Date:        [•], 201__


Ladies and Gentlemen:


Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Nemaura Medical Inc. (the “Company”), and Maxim Group LLC
(“Agent”), dated October ____, 2018, the Company hereby requests that the Agent
sell up to [•] of the Company’s common stock, par value $0.001 per share, at a
minimum market price of $[•] per share, during the time period beginning [month,
day, time] and ending [month, day, time].
 
 
 

 
C-1

--------------------------------------------------------------------------------

Schedule D
Individual to Which Notice Can Be Given


·
William Vitale, Head of Equity Trading, bvitale@maximgrp.com

 






 
 
 
D-1